Citation Nr: 0208477	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  94-14 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a brachial plexus 
injury of the left arm.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for hypertension.

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for cervical 
arthritis.


REPRESENTATION

Appellant represented by:	Karen T. Grisez, Esq.


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel

INTRODUCTION

The veteran had active military service from August 1974 to 
August 1978.  This case originally came to the Board of 
Veterans' Appeals (Board) from the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center in St. 
Paul, Minnesota (RO).  This case was transferred to the VA 
Regional Office in St. Louis, Missouri during the pendency of 
the appeal.

In April 1997, the Board, in part, found that new and 
material evidence had not been submitted to reopen the claim 
for cervical arthritis.  The Board remanded the claim to 
reopen the issue of entitlement to service connection for 
hypertension.  In addition, the Board found that new and 
material evidence had been submitted to reopen the claim for 
entitlement to service connection for brachial plexus injury 
of the left arm and remanded the claim for further 
development.  The veteran appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court).

In April 1999, the Court granted a Joint Motion for Remand 
and issued an Order vacating and remanding, in part, that 
portion of the Board's decision that determined that new and 
material evidence had not been submitted to reopen the claim 
for cervical arthritis.  

By a decision dated in July 2000, the Board remanded the 
issues of entitlement to service connection for irritable 
bowel syndrome, an increased rating for the veteran's 
service-connected left shoulder disorder, and whether there 
was clear and unmistakable error in rating actions subsequent 
to 1978 for failing to assign separate ratings for the 
veteran's service-connected left shoulder disorders.  As that 
development remains incomplete these issues are not yet ripe 
for appellate review.

Additionally, the Board referred the issues of entitlement to 
an increased rating for the veteran's service-connected right 
shoulder disorder, and entitlement to service connection for 
cervical neuropathy and/or radiculopathy, cervical 
radiculitis, and chronic cervical pain syndrome to the RO for 
appropriate disposition.

Finally, in July 2000, the Board denied the issues of 
entitlement to service connection for a brachial plexus 
injury of the left arm, and found that new and material 
evidence had not been submitted to reopen the claims of 
entitlement to service connection for cervical arthritis and 
hypertension.  The veteran appealed this decision to the 
Court.  By an Order dated in August 2001, the Board's July 
2000 decision as to these issues was vacated and remanded for 
adjudication consistent with the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  


FINDINGS OF FACT

1.  The medical evidence does not show current evidence of a 
brachial plexus injury of the left arm which can be 
clinically attributed to service.

2.  Service connection for cervical spine disability was 
denied by an unappealed rating decision dated in October 
1987.

3.  Evidence received since the rating decision in October 
1987, when considered alone or in conjunction with all of the 
evidence of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  Service connection for hypertension was denied by a Board 
decision dated in December 1989.

5.  Evidence received since the Board decision in 1989, when 
considered alone or in conjunction with all of the evidence 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  A brachial plexus injury of the left arm was not incurred 
in or aggravated by active military duty.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for cervical arthritis is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(2001).

3.  Evidence submitted to reopen the claim of entitlement to 
service connection for hypertension is not new and material, 
and therefore, the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  Following the 
RO's determinations of the veteran's claim, VA issued 
regulations implementing the Veterans Claims Assistance Act.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Significantly, however, in Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002), the Federal Circuit Court of Appeals held 
that 38 U.S.C.A. §§ 5102, 5103, and 5103A do not 
retroactively apply to proceedings that were complete before 
VA and were on appeal to the Veterans Claims Court or the 
Federal Circuit when the Act was enacted.  Hence, in this 
case, the Board finds that these provisions of the Act do not 
apply. 

Assuming, however, that the provisions do apply, the Board 
notes that the veteran has been provided with a VA 
examination in connection with the issue of entitlement to 
service connection for a brachial plexus injury of the left 
arm on appeal.  The record reflects that the veteran has been 
informed of the requirements for establishing this issue on 
appeal.  The veteran has submitted pertinent evidence in 
support of this claim.  

The Board finds that the statement and supplemental 
statements of the case provided the veteran with adequate 
notice of what the law requires to award entitlement to 
service connection for a brachial plexus injury.  The veteran 
further was provided adequate notice that VA would help him 
secure evidence in support of this claim if he identified 
that evidence.  Additionally, he was provided notice of and 
reported for a VA examination.  The statement and 
supplemental statements of the case also provided notice to 
the veteran of what the evidence of record, to include the VA 
examination, revealed.  Additionally, they provided notice of 
what the remaining evidence showed, including any evidence 
identified by the veteran.  

Finally, these documents provided notice why this evidence 
was insufficient to award service connection, as well as 
notice that the veteran could still submit supporting 
evidence.  Thus, the veteran has been provided notice of what 
VA was doing to develop the claim, notice of what he could do 
to help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
appellant is harmless.  Cf. Quartuccio v. Principi, No. 01-
997 (U.S. Vet. App. June 19, 2002).  Moreover, the RO 
complied with a Board remand dated in April 1997.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The service medical records indicate that the veteran was 
involved in a motorcycle accident in 1976, resulting in 
injuries requiring open reduction of dislocated left 
acromioclavicular joint.  There was no evidence of an injury 
to the brachial plexus.  Subsequent to service discharge, 
numerous VA and private medical examinations, to include 
electromyograms and nerve conduction studies, were conducted.  
An injury to the brachial plexus was not diagnosed.  

Private medical reports from J. McKelvey, M.D., prepared in 
1987, indicate that the veteran's complaints of motor 
weakness, tingling, and paresthesia were most likely a reflex 
sympathetic dystrophy due to the motorcycle injury, but the 
examiner could not rule out brachial plexus injury or 
cervical spine disease.  On further examination, the examiner 
opined that considerations as to the nature of the disorder 
would include reflex sympathetic dystrophy, brachioplexy 
injury, or an ulnar neuropathy at the elbow.  

An additional private examination in 1987 found that the 
veteran's subjectively decreased strength was due to a 
chronic pain problem or a possible reflex sympathetic 
dystrophy.  A bone scan conducted by the VA in 1987, was 
negative for reflex sympathetic dystrophy, and an 
electromyogram indicated radiculopathy at the C7 level, with 
a possible superimposed posterior interosseous syndrome 
lesion.  The diagnosis in June 1987 was chronic pain 
syndrome, secondary to the left shoulder injury.

A VA examination conducted in July 1987, found probable mild-
left ulnar neuropathy, secondary to possible contusion of the 
ulnar nerve at the elbow; and probable reflex sympathetic 
dystrophy or shoulder-hand syndrome secondary to the 
traumatic arthritis involving the left shoulder.  The 
examiner concluded that the veteran's pain originated from 
the shoulder and that the complaints of numbness and 
parathesias, as well as the dysfunction of the arm, were a 
result of a shoulder-hand syndrome resulting from disuse of 
the arm, and not secondary to brachioplexus, cervical spine 
involvement, or more distal involvement in the left arm.  

A VA outpatient treatment record reported in April 1988, that 
the veteran had a long-standing pain syndrome secondary to 
brachial plexus injury secondary to a motor vehicle accident.  
However, the diagnosis was reflex sympathetic dystrophy of 
the left upper extremity secondary to injury.

A report from Dr. McKelvey in 1989, indicated that magnetic 
resonance imaging of the cervical spine was normal, magnetic 
resonance imaging of the left shoulder indicated post-
traumatic and post-surgical changes, and an electromyogram of 
the left arm showed no evidence of radiculopathy or 
entrapment neuropathy.  Dr. McKelvey indicated that that the 
changes would be compatible with, but not diagnostic of, 
brachial plexopathy.  However, thereafter, Dr. McKelvey 
opined that the veteran had residual brachial plexopathy 
secondary to a motor vehicle accident in 1976, which resulted 
"in motor and sensory deficits involving the lower brachial 
plexus and perhaps some minimal elements of reflex 
sympathetic dystrophy."

A VA examination conducted in July 1990, reported that the 
veteran stated that he had reinjured his shoulder 
approximately two years earlier.  The neurological 
examination was essentially negative.  The assessment was 
chronic tendinitis, with adhesive capsulitis and frozen 
shoulder on the left, with reduction in range of motion.  

At a June 1997 VA joints examination the examiner, upon 
review of the record, the history provided by the veteran, 
and on the basis of the examination to include an 
electromyogram, could find no definite evidence of a brachial 
plexus injury or ulnar neuropathy.  A VA neurological 
examination conducted in June 1997, revealed no significant 
positive neurological findings.  Limitation of the left 
shoulder was found, however, the examiner attributed this to 
orthopedic difficulties rather than any brachial plexus or 
ulnar nerve difficulty.  There was no evidence on examination 
of a brachial plexus lesion on the left.  The examiner 
concluded that there was no evidence to reasonably have 
medical certainty and it was not likely that the veteran has 
a brachial plexus disorder, secondary to the motor vehicle 
accident in service.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a brachial plexus 
injury of the left arm.  The medical evidence, when 
considered in its entirety, does not establish that the 
veteran has a current brachial plexus injury of the left arm 
which can be attributed to service.  The service medical 
records are negative for a pertinent diagnosis.  While the 
appellant's left arm pain has been attributed to numerous 
diagnoses since service, including brachial plexus 
neuropathy, the most recent medical evidence of record, which 
is more probative because it was offered by examiners who had 
access to all of the evidence of record and who took into 
account the veteran's entire medical history, reveals no 
evidence of a brachial plexus injury of the left arm due to 
service.  Thus, the preponderance of the evidence is against 
finding that the veteran has a left arm brachial plexus 
injury incurred in service.  

Although the veteran contends that he has a brachial plexus 
injury due to the motorcycle accident in service, as a lay 
person, is not qualified to proffer an opinion as to 
questions of medical diagnosis or causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Hence, the 
benefit sought on appeal is denied.

II.  New and Material

While the Veterans Claims Assistance Act of 2000 was enacted 
during the pendency of the veteran's appeal pertaining to his 
claims to reopen, the Act explicitly provides that, 
"[n]othing in [38 U.S.C.A. § 5103A] shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  The Board finds that the RO has 
fulfilled its duties under the remand order dated in April 
1997.  Moreover, as the veteran has not identified any 
records which are not already in the claims file, the Board 
finds that there is no additional duty to assist prior to the 
veteran's submission of new and material evidence.

The Board further finds that there is no additional duty to 
notify the veteran.  The Board finds that the statement and 
supplemental statements of the case provided the veteran with 
adequate notice of what the law requires to reopen the claims 
of entitlement to service connection for cervical arthritis 
and hypertension.  The statement and supplemental statements 
of the case also provided notice to the veteran of what the 
evidence of record revealed.  Additionally, they provided 
notice of what the remaining evidence showed, including any 
evidence identified by the veteran.  Finally, these documents 
provided notice why this evidence was insufficient to reopen 
the claims, as well as notice that the veteran could still 
submit supporting evidence.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the veteran 
what evidence would be secured by VA and what evidence would 
be secured by the veteran is harmless.  Cf. Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).  Hence, 
the Board finds that VA has fulfilled any duty to notify the 
veteran as to the laws and regulations governing his appeal, 
as well as provided adequate notice as to the type of 
evidence necessary to reopen the claims.  

The veteran filed his claims to reopen the issues of 
entitlement to service connection for cervical arthritis and 
hypertension prior to August 2001.

A.  Cervical Arthritis

In October 1987, the RO denied entitlement to service 
connection for cervical arthritis on the basis that it was 
not shown to have related to the veteran's active duty 
service.  The veteran was notified of this decision and did 
not appeal.  Therefore, that decision is final.  38 U.S.C.A. 
§ 7105.  A claim which is final may be reopened through the 
submission of new and material evidence.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).

In connection with the October 1987 decision denying service 
connection for cervical arthritis, the RO considered the 
veteran's service medical records; VA medical records, 
private medical records, and statements of the veteran.

The veteran's service medical records indicate he was 
involved in a motorcycle accident in January 1976.  A 
cervical spine disorder was not found, and cervical arthritis 
was not shown in service.  On service separation examination, 
no abnormalities of the cervical spine were reported.  
Private and VA medical records subsequent to service 
discharge but prior to the rating decision dated in October 
1987 are negative for cervical spine arthritis.

In November 1987, private medical records received from 
R. Siebert, M.D., reveal that the veteran was examined in 
regard to any possible contribution of cervical spine 
abnormality to his overall medical problems.  Mild to 
moderate tenderness to palpation across the lower cervical 
area were reported, although these were not really focal 
trigger pains.  A cervical spine computerized tomography scan 
revealed no particular abnormality at the C7-T1 level, and a 
cervical myelogram was completely normal.  In January 1988, a 
private medical record from M. Strefling, M.D., diagnosed 
cervical radiculitis.  

Received in February 1988 were additional service medical 
records, which revealed no complaint, treatment or diagnosis 
of cervical arthritis.  Received in April 1988 were duplicate 
copies of service medical records, which continued to reveal 
no complaint, treatment or diagnosis of cervical arthritis.

Received in January 1989 were private medical records from 
Buffalo Clinic, reflecting treatment from August 1983 to 
September 1987.  It was noted that a myelogram and 
computerized tomography scan were performed in September 
1987, which showed nerve compression at the C7, C8, and T1 
levels.

Received in September 1990 were private medical records from 
Dr. McKelvey.  In January 1989, cervical motion was mildly 
limited in flexion, extension, lateral bending and lateral 
turning, with some neck discomfort reported during these 
maneuvers.  Mild cervical paravertebral tenderness was 
present, bilaterally.  In February 1989, a magnetic resonance 
imaging of the cervical spine was reported to have been 
entirely normal.  An electromyogram revealed no evidence of 
cervical radiculopathy or entrapment neuropathy.

At a December 1992 VA examination the veteran reported pain 
on cervical flexion and backward extension.  A radiology 
report revealed no gross abnormalities of the cervical spine.  
The veteran's left shoulder was reported to show a five-inch 
scar over the area of the acromion that was well healed but 
overly sensitive to any palpation.

Received in March 1996 were additional copies of service 
medical records, which revealed no complaint, treatment or 
diagnosis of cervical arthritis.

During a VA peripheral nerves examination in June 1997, no 
muscle spasm in the upper back or neck was reported.  There 
was full range of motion of the neck in all directions.  The 
examination revealed no significant positive findings 
neurologically.  At a VA joints examination in June 1997, 
there was no report of complaint, treatment or diagnosis for 
cervical arthritis. 

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

The additional evidence submitted to reopen the issue of 
entitlement to service connection for cervical arthritis is 
not new and material evidence.  While the veteran now 
contends that he has cervical arthritis due to his motorcycle 
accident in service, competent evidence shows otherwise, and 
as a lay person he is not competent to offer any opinion 
which requires specialized medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The private and VA 
medical evidence submitted is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Thus, the claim may not be reopened, and the benefit 
sought on appeal must be denied.

B.  Hypertension

In December 1989, the Board denied entitlement to service 
connection for hypertension on the basis that it was not 
shown in service, or to a compensable degree within one year 
of service discharge, and was not shown to have been related 
to the veteran's active duty service.  See 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309 (2001).  Hence, that decision is 
final.  38 U.S.C.A. § 7104.  A claim which is final may be 
reopened through the submission of new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

In connection with the December 1989 decision denying service 
connection for hypertension, the Board considered the 
veteran's service medical records; VA medical records, 
private medical records, and lay statements.

The service medical records show no complaint, treatment, or 
diagnosis pertaining to hypertension.  The June 1978 
separation examination indicated the veteran's blood pressure 
reading was 140/80.

In October 1987, a VA outpatient treatment record reported 
blood pressure that measured 142/96.  An additional VA 
outpatient treatment record dated in November 1987, indicated 
that the veteran's labile hypertension "may" (sic) be 
related to the use of psychotropic medication.

Received in February and April 1988 were VA outpatient 
treatment records, reflecting treatment from October 1987 to 
February 1988.  In October 1987, the veteran reported he had 
been told that he had hypertension, but he had not been 
prescribed drugs for treatment. 

At a March 1988 VA examination the veteran was diagnosed with 
borderline hypertension, and a correlation was noted between 
obesity and hypertension.  The veteran was described as 
markedly obese, being 90 pounds overweight.  The examiner 
opined if the veteran lost weight, his blood pressure would 
fall.  The veteran was also noted to be using Alpazolan as 
his sole psychotropic medication.  The examiner noted, 
however, that hypertension was not a side effect of 
Alpazolan. 

The evidence submitted since the December 1989 Board decision 
includes VA and private medical records; treatise information 
relating to the cervical spine, medication, motorcycle 
accidents, and nerve injuries; duplicate copies of service 
medical records; and statements by the veteran.

Received in March 1996 were additional copies of service 
medical records, which revealed no complaint, treatment, or 
diagnosis of hypertension.  In April 1996, hypertension was 
diagnosed on VA examination.  

The above evidence is not new and material evidence as it is 
cumulative of the evidence considered at the time of the 
Board decision in December 1989.  The previously available 
evidence indicated hypertension.  This evidence shows nothing 
more.  It does not present any additional competent evidence 
that the veteran's current hypertension is related to the 
veteran's period of active military duty.   

While the veteran now contends that he has hypertension due 
to medication prescribed for service-connected disorders, the 
preponderance of the competent evidence shows otherwise, and 
as a lay person he is not competent to offer any opinion 
which requires specialized medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The additional evidence 
submitted to reopen the claim of entitlement to service 
connection for hypertension is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Thus, the claim may not be reopened, and the 
benefit sought on appeal must be denied.

ORDER

Service connection for brachial plexus injury of the left arm 
is denied.

New and material evidence not having been submitted to reopen 
the claims of entitlement to service connection for cervical 
arthritis and hypertension, the appeals are denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

